989 So. 2d 1287 (2008)
Dereck SAILOR, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0710.
District Court of Appeal of Florida, First District.
September 15, 2008.
James V. Cook, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Edward C. Hill, Jr., Special Counsel, Criminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
On October 2, 2003, the appellant filed a rule 3.850 motion alleging multiple claims of ineffective assistance of counsel and one claim of newly discovered evidence. On May 10, 2005, the appellant filed a rule 3.800(a) motion alleging that he should have been sentenced as a youthful offender. *1288 The appellant's rule 3.800(a) motion was denied on May 11, 2005, and the appellant sought appellate review of the order. On July 7, 2005, the appellant's rule 3.850 motion was denied for lack of jurisdiction because a prior rule 3.800(a) motion was under appellate review. The postconviction court erred in denying the appellant's 3.850 motion, as the issues raised are unrelated to those raised in his 3.800(a) motion. See Keel v. State, 740 So. 2d 4 (Fla. 1st DCA 1999).
Accordingly, we reverse the order denying the appellant's motion and remand the cause to the postconviction court to consider the merits of the appellant's motion.
REVERSED and REMANDED.
BROWNING, C.J., WOLF and WEBSTER, JJ., concur.